Citation Nr: 9930815	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  93-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome (CTS).  

2.  Entitlement to an increased rating for residuals of a 
coccygeal contusion (coccygeal disorder herein), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had inactive reserve duty with the Florida Army 
National Guard from August 1977 to June 1978.  He had active 
duty from June 1978 to June 1982 and his military 
occupational specialty was armor crewman.  He had inactive 
reserve duty with the Florida Army National Guard from June 
1982 to August 1983.  He had further inactive reserve duty 
through September 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the case in September 1995 and again in 
June 1997.  As noted in the June 1997 remand, the veteran had 
raised additional claims for service connection for low back, 
disabilities of the feet, left leg and left knee, to include 
secondary service connection.  These matters were referred to 
the RO for development as deemed appropriate.  However, no 
additional issues have been developed for appellate 
consideration.  


FINDINGS OF FACTS

1.  The veteran had inactive reserve duty with the Florida 
Army National Guard from August 1977 to June 1978.  He had 
active duty from June 1978 to June 1982.  He had inactive 
reserve duty with the Florida Army National Guard from June 
1982 to August 1983.  He had further inactive reserve duty 
through September 1990.  

2.  Right CTS first manifested in 1991, after all periods of 
active and reserve service.  

3.  The veteran's coccygeal contusion is manifested by pain 
but there is no additional objective clinical evidence of 
pathology.  

4.  The veteran's service-connected residuals of a coccygeal 
contusion have not required hospitalization, do not cause 
marked interference with employment and do not otherwise 
present an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  Right CTS was not incurred in or aggravated during active 
military service, active duty for training or inactive duty 
for training.  38 U.S.C.A. §§ 106, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  

2.  A rating in excess of 10 percent for residuals of a 
coccygeal contusion is not warranted on a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1) 4.2, 4.7, 	4.10, 4.14, 
4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5298 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims are plausible and thus "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), which mandates 
a duty to assist in developing all pertinent evidence.  

The veteran was contacted by the RO in June 1993 and November 
1995 to obtain service medical records for his service in the 
reserves and in January 1996 his representative stated that 
such records were now on file.  

VA outpatient (VAOPT) records from Pensacola and Biloxi are 
on file. 

It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  


Background

The veteran is currently service-connected for residuals of 
post-traumatic amputation of the tip of the right 3rd finger 
with limitation of motion and for a coccygeal disorder, as 
residuals of a contusion of the coccyx (during ACDUTRA in 
April 1990), and each is assigned a 10 percent disability 
rating.  

The examination for enlistment into the reserves in August 
1977 was negative but in an adjunct medical history 
questionnaire the veteran reported having or having had 
broken bones and it was reported that he had had "Fx R hand 
16 - OK now."  

The report of the May 1978 examination for entrance into 
active service is not available but in an adjunct medical 
history the veteran reported having or having had broken 
bones.  

In April 1979, the veteran injured his right 3rd finger.  X-
ray study revealed an undisplaced fracture of the right 3rd 
metacarpal.  A splint was applied.  A clinical notation in 
May 1979 reflects that X-ray study revealed the fracture was 
well healed but later that month he complained of right wrist 
pain and pain on motion of that wrist. 

In November 1981, the veteran was hospitalized for an injury 
of the right 3rd finger which occurred earlier that month.  
He underwent debridement of an open displaced fracture of the 
distal phalanx of the right 3rd finger without nerve or 
artery involvement.  He had sustained amputation of the tip 
of that finger which was surgically reattached.  He reinjured 
that finger in January 1982.  

The March 1982 examination for discharge from active service 
revealed that the veteran had a deformity at the distal 
phalanx of the right 3rd digit with limitation of motion in 
flexion, for which he was still receiving treatment.  During 
hospitalization in May 1982 he underwent revision of the nail 
of that finger and it was noted that he complained of pain 
when writing and cramping of that finger due to the deformity 
of the nail.  X-rays revealed the fracture of the distal 
phalanx of the right 3rd finger was healed.  

On VA examination in 1982, the veteran complained of pain and 
a burning sensation in the right 3rd finger.  On official 
examination in 1983 the veteran again complained of pain and 
a burning sensation in the right 3rd finger.  

On an Army National Guard examination in October 1986, the 
veteran's deformity of the right middle finger was noted and 
in an adjunct medical history it was reported, in part, that 
he had had a fracture of the right hand in 1976 without 
subsequent problems.  

A November 1989 statement from Robert J. Zarzour, M.D. 
associated with the veteran's military reserve medical 
records, reflects that he had had a back injury in September 
1988 and again in January 1989 with subsequent low back pain 
which radiated down his left leg and a "CT" scan had 
revealed a herniated disc at L5-S1.  

Reserve medical records reflect that the veteran sustained a 
contusion of his coccyx while on INACDUTRA in April 1990.  An 
April 21, 1990 clinical record reflects that the veteran 
reported that the pain from his coccygeal injury was 
different from that in his low back.  

A May 1990 report of an Outpatient Clinic Visit reflects that 
the September 1988 low back injury occurred during the 
veteran's civil service employment.  

A May 1990 record from Samuel Clifford, M.D., reflects 
treatment of the veteran for workmen's compensation related 
back injuries in 1988 and 1989.  He continued to have back 
pain which went down his left leg.  

On VA examination in January 1991 it was reported that the 
veteran had injured his low back in September 1988 and 
January 1989, after which he had pain into his left leg.  His 
coccyx area was tender to pressure.  He had pain upon sitting 
down and upon arising from a seated position.  His gait was 
basically normal.  The diagnoses were probable degenerative 
disc disease (DDD) of the lumbosacral spine and a coccygeal 
contusion.  X-rays of his sacrum and coccyx showed no 
significant abnormality but he had minimal levoscoliosis of 
the lumbar spine.  

VA outpatient treatment (VAOPT) records of 1991 and 1992 
reflect that in November 1991 the veteran first reported 
having had pain which came up his fingers into his right hand 
for one month.  He was a drafting student and the problem 
occurred at school while writing and when using his hand for 
long periods of time, e.g., raking and hammering.  It was 
also reported that he had had pain in his right middle finger 
which radiated to his wrist for the last month.  The 
assessment was right CTS and a clinical notation in December 
1991 reflects that the pain was becoming worse and that that 
diagnosis was to be ruled out.  In April 1992, he had a 
probable perirectal abscess and coccydynia.  

On VA examination in January 1992, the veteran reported pain 
along the fifth metacarpophalangeal joints of the right hand 
upon use, such as gripping.  There was normal function of the 
right middle finger, and normal right hand finger opposition 
and range of motion of the finger.  His hand was normal by 
examination except for subjective pain on function.  An X-ray 
revealed a healed fracture with slight displacement of the 
head of the 5th metacarpal and a defect in the mid-shaft of 
the distal phalanx of the 3rd ray suggesting a healed 
fracture.  

A January 1993 report of private electrodiagnostic testing 
revealed a normal electromyogram of the right upper and left 
lower extremities.  Nerve conduction studies were normal 
except for borderline slowing of the ulnar nerve at the right 
elbow.  There was possible mild or early ulnar neuropathy on 
the right.  

On VA orthopedic examination in January 1993, it was reported 
that during his reserve duty and in civilian employment the 
veteran had used a lot of air-driven power equipment, e.g., 
drills and torque wrenches.  He had been diagnosed as having 
right CTS.  He had received workmen's compensation for his 
1988 low back injury which had caused two ruptured discs.  He 
complained of low back and coccygeal pain.  After examination 
the diagnoses were residuals of a crushing injury of the 
right 3rd finger; residuals of an on-the-job lifting injury 
with CT scan evidence of two ruptured discs, by history; and 
residuals of a coccygeal contusion.  

The examiner reported that he was unable to say that the 
right CTS was secondary to the traumatic injury of the tip of 
the right 3rd finger.  It was more likely that the CTS could 
have developed after use of air powered equipment, e.g., 
drills and impact wrenches. 

A June 1993 VAOPT record reflects that a right wrist X-ray 
was essentially normal.  A November 1993 VAOPT record 
reflects that the veteran had recently had a pilonidal 
cystectomy.  

On official neurology examination in April 1996, the 
veteran's surgical reattachment of the tip of his right 3rd 
finger was noted and it was indicated that he had continued 
to have pain and numbness in the middle finger, along with 
some wrist pain, which developed with use of that hand.  Over 
the past year and a half he had had intermittent pain 
radiating from the wrist up to the right shoulder, mainly 
with repetitive action.  He rarely had numbness or tingling 
of his hand but at times the middle finger felt numb.  It was 
reported that electrodiagnostic tests were consistent with 
mild CTS.  The impression was right CTS.  The examiner 
indicated that because his symptoms had been persistent since 
his injury on active duty, the CTS could be a result of the 
prior hand injury but the CTS could have evolved on its own 
over time due to other factors.  

On VA orthopedic examination in April 1996 (by the examiner 
that conducted the January 1993 VA examination) it was noted 
that the September 1995 Board remand statement that he had 
been "unable to say" whether the relationship contended by 
the veteran was medically probable (i.e., between the 
service-connected residuals of the right 3rd finger injury 
and right CTS) was a misinterpretation.  The examiner went on 
to state that he was "unable to say that the right hand 
condition was secondary to the injury to the tip of the right 
middle finger.  It was also indicated at that time [i.e., on 
the 1993 examination] that the [CTS] was more likely to have 
developed secondary to his use of air power equipment such as 
drills, impact wrenches, during his time in the service."  

After reviewing the remand and medical records it was noted 
that the veteran reported that shortly before his discharge 
from the National Guard in 1990 he had begun to have symptoms 
thought to be compatible with CTS.  He continued to have some 
pain in the hand on use.  Questioning revealed that he had 
used air-powered equipment, e.g., drills and impact wrenches, 
extensively during his entire time in active service as well 
as during service in the reserves.  X-rays revealed that 
changes were minimal with perhaps slight cortical thickening.  
Also the possible old distal 5th metacarpal fracture could 
represent a normal variation without history of old injury.  
The impressions were an old crushing injury of the tip of the 
right 3rd finger; a history of an old nondisplaced fracture 
of the right 3rd metacarpal; and mild right CTS.  

The examiner again commented that he did not feel that the 
CTS was secondary to the traumatic injury of the right 3rd 
finger nor that it was likely related to an old nondisplaced 
fracture of the right 3rd metacarpal.  These injuries 
occurred in about 1979 and 1981 and his symptoms of CTS were 
essentially noted shortly before his discharge from the 
National Guard in 1990.  His history of the use of air 
powered equipment during active service and in the reserves 
was "more likely than not [what] contributed to the 
development of his [CTS] as opposed to any injury to the 
right [third] finger tip or the non-displaced fracture of the 
right third metacarpal."  Otherwise, the examiner saw no 
evidence of any definite right wrist disorder.  

On VA examination in November 1998, the examiner reviewed the 
entire claim file.  The veteran's April 1990 coccygeal injury 
was noted and it was indicated that the veteran reported that 
since then he had had persistent pain, the site of which was 
difficult to locate, which ran down the left leg.  He denied 
urinary symptoms but stated that straining at stool 
aggravated the pain which he described as being in his 
"coccyx."  He reported that after the 1990 injury he had 
been unable to return to work as a mason.  In 1993 he had 
started a part-time job working as a repairman on computers.  
He related that due to coccyx and back injuries he had been 
released from the reserves.  The results of a prior CT scan 
were reviewed.  Records were not clear whether prior 
treatment for an abscess was for a pilonidal abscess or a 
perirectal abscess.  

On examination the veteran had increased lordotic curvature.  
Extension of his lumbosacral spine was to 40 degrees without 
a complaint of pain, flexion was to 90 degrees with a 
complaint of paraspinal lumbar muscles soreness.  Lateral 
flexion to each side was normal and rotation brought the 
shoulders to an arch of 90 degrees.  He could squat down and 
get up three times in a row without difficulty.  Heel and toe 
gait were normal.  In a seated position, extension of both 
legs was to 90 degrees without resistance or complaint of 
pain, and at that point his hips could flex to more than 95 
degrees.  Neurologically he was intact.  Reflexes of the 
knees and ankles were active and symmetrical.  There was no 
muscle atrophy or weakness.  Rectal examination was difficult 
because he was tense.  The examiner was unable to digitally 
enter the anal canal well enough and simultaneously press 
upon the coccyx without a complaint of pain.  

The diagnoses were that radiologically the coccyx was normal 
and, while difficult to perform, an attempt to move the 
coccyx did not elicit pain.  It was difficult to explain why 
the veteran had continued coccygeal pain and it was not 
correct to state that because an objective abnormality could 
not be found that the veteran did not have pain.  Rather, he 
did have pain and constantly complained of it.  The coccyx 
was under almost continuous movement from walking and moving 
about and bowel movements could cause pain, such as the pain 
complained of by the veteran.  The source of the pain was 
thought to be the sacrococcygeal ligaments and not 
necessarily from the bony structure of the sacrum or 
coccygeal areas.  Also, the veteran's history was that 
anesthesia for drainage from an infected cyst gave complete 
relief of the pain and lasted approximately three to four 
days.  

With respect to distinguishing between pain due to 
lumbosacral DDD and coccygeal disability, bulging discs were 
of no clinical significance and there were no neurologic 
abnormalities consistent with nerve root pain.  Thus, the 
examiner could not related the coccygeal disorder to the so 
called DDD.  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  Positive medical evidence of nexus between 
current disability and service may be rebutted by medical 
evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis, which either manifests and is identified 
as such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post-service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection is to be granted for disease or injury 
incurred or aggravated during active duty for training 
(ACDUTRA) and for injury (but not disease) incurred or 
aggravated during inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

38 C.F.R. § 4.71a, DC 5298 (1999) provides that partial or 
complete removal of the coccyx without painful residuals 
warrants a noncompensable rating but when manifested by 
painful residuals an evaluation of 10 percent is warranted.  

Rating of a disability not listed in the VA Schedule for 
Rating Disabilities may be done analogously to a listed 
condition under 38 C.F.R. § 4.20 or by a 'built- up' 
diagnostic code under 38 C.F.R. § 4.27.  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  38 C.F.R. § 4.27 provides that the 
diagnostic code number will be 'built-up' with the first 2 
digits being selected from the part of the schedule most 
closely identifying the bodily part or system, and, following 
a hyphen, the last 2 digits will be '99' to signify that it 
is rated as an unlisted condition.  Generally see Archer v. 
Principi, 3 Vet. App. 433 (1992).  

The criteria for evaluating a lumbosacral strain are found 
at 38 C.F.R. Part 4, Diagnostic Code 5295 and provide that 
only slight subjective symptoms warrant a noncompensable 
evaluation but that characteristic pain on motion warrants a 
10 percent evaluation.  For a 20 percent evaluation there 
must be muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position. 

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1999).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

Service connection for right CTS

The veteran alleges that he sustained a right wrist injury (a 
fracture) during some period of military service.  However, 
all service medical records are negative for a right wrist 
injury.  While it has been historically noted that he had a 
fracture involving the right hand in 1976 (which more recent 
clinical evidence suggests may have been a fracture of the 
right 5th metacarpal), prior to all of his military service, 
there is no evidence of residual disability since that time.  

The veteran did have a fracture of the right 3rd finger (the 
residuals of which are service-connected) and the right 3rd 
metacarpal during his active service in 1979.  
While he had some acute complaint of wrist pain shortly 
thereafter, there were no further complaints of right wrist 
pain during active service or in his service in the reserves.  

The first contemporaneous clinical evidence of symptoms of 
right CTS are in 1991, at which time the veteran related that 
the symptoms were of recent onset.  In fact, in November 1991 
he stated the symptoms had been of one-month duration, which 
is a time after termination of all active and reserve duty 
(the latter ending in 1990).  

The veteran had recently related to a VA examiner that he had 
symptoms of right CTS in 1990, at the time of the termination 
of his obligation to the military reserves.  Even if it is 
accepted as true, as the VA examiner did, the veteran had no 
verified period of INACDUTRA or ACDUTRA in 1990 other than 
INACDUTRA in April 1990 when the only injury he sustained was 
to his coccyx.  

While the recent VA examiner stated that the current right 
CTS was unrelated to inservice fractures, he also indicated 
that it could be related to the use of power tools during 
active and reserve service.  However, the earliest symptoms 
of right CTS in 1991 were associated with the veteran's use 
of his right hand, as a student, in writing as well as raking 
and hammering which are activities not shown to be related in 
any way to any period of military service.  Indeed, 
electrodiagnostic testing did not confirm any peripheral 
nerve abnormality until 1993 when mild right ulnar nerve 
neuropathy was noted.  

Moreover, at the time of the 1996 opinion no reference or 
apparent consideration was given to the veteran's use of 
power tools in his civilian employment (as had been related 
at the time of the 1993 examination).  The opinion in 1996 
was obviously based on a history related by the veteran of 
having had persistent symptoms of right CTS since at least 
1990, a history which the Board specifically finds not to be 
credible.  

The 1993 and 1996 medical opinions indicated that the right 
CTS "could have developed" or was "more likely" to have 
developed due to the use of power tools.  One suggests a 
possibility and the other a probability.  However, a medical 
opinion predicated upon an uncorroborated clinical history 
related by a veteran can only be as good as the history 
relied upon.  Since the Board rejects the clinical history 
recently related of having had symptoms of right CTS since 
1990, the medical opinions in 1993 and 1996, regardless of 
the terminology use, are not persuasive.  

In sum, the Board finds that the earliest credible evidence 
of right CTS is in 1991, when the onset of the symptoms was 
related to a point in time which was after all periods of 
active and reserve service and that right CTS is not 
otherwise shown to be related to any period of military 
service. 

Rating for residuals of a coccygeal contusion

Initially, the Board notes that service connection is not in 
effect for disability of the lumbosacral spine, to include 
any DDD, or for any perirectal abscess or pilonidal cyst.  
Moreover, the 10 percent rating currently assigned 
encompasses pain in the coccygeal area, as it would encompass 
even partial or complete removal of the coccyx, under DC 
5298.  

The most recent rating examination found no objective 
abnormality but did confirm the presence of pain.  However, 
absent additional objective clinical evidence of pathology a 
schedular evaluation in excess of 10 percent is not 
warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  



ORDER

Service connection for carpal tunnel syndrome is denied.  

An increased rating for residuals of a coccygeal contusion is 
denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

